 BIRCH VIEW MANORBirch Tree Number One, Incorporated, d/b/a BirchView Manor and Service Employees Union LocalNo. 50 of the Service Employees InternationalUnion, AFL-CIO-CLCBirch Tree Number One, Incorporated, d/b/a BirchView Manor and Daniel L. Moody, Petitioner, andService Employees Union Local No. 50 of the Ser-vice Employees International Union, AFL-CIO-CLC. Cases 14-CA- 11490 and 14-UD 108July 17, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JNKINSAND MURPHYOn March 29, 1979, Administrative Law Judge J.Pargen Robertson issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and Respondent filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, BirchTree Number One, Incorporated, d/b/a Birch ViewI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dr Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's conclusion that Respondentdid not violate Sec. 8(a)43) and (I) of the Act by discharging strikers Mooreand Sechrest and suspending striker Bradford. we rely on his findings thatRespondent's actions were motivated by the strikers' misconduct. and thatthe misconduct was sufficiently senrious to justify denial of reinstatement.I In par. I of his recommended Order the Administrative Law Judge inad-vertently omitted the cease-and-desist provision against Respondent's violat-ing the Act "in any like or related manner." which the Board traditionallyprovides in cases involving 8(aX)1) violations. Accordingly. we shall modifythe recommended Order and notice.Manor. Birchtree, Missouri, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph I:"1. Cease and desist from:"(a) Interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteedthem by Section 7 of the Act, in violation of Section8(a)( I) of the Act, by telling its employees that itssupervisor had been instructed to ride strikers."(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsof the Act not specifically found herein.APPENDIXNoTI(F. To ENPI.OYlESPOS[El) BY ORDER ()F TIlt-NAIIO()NA LABOR REIAO()NS BOARDAn Agency of the United States GovernmentWit. wii. NO I interfere with, restrain, or coerceour employees in the exercise of the rights guar-anteed them in Section 7 of the Act, by tellingour employees that our supervisors have been in-structed to ride employees who have participatedin the strike.Wt: Wil I NI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.BIRCHII TRI I NMBIR ONE, INCORPORArED,I)/B/A BIR( I1 VIFlW MANORDECISIONSIAIIMI-NI OF 1t11 CASIJ. PARGEN ROBERISON, Administrative Law Judge: Thiscase was heard on November 28, 29. and 30, 1978, at Emi-nence, Missouri. The complaint, which issued o July 71978, and was amended on September 15. 1978, is basedupon a charge filed May 24, 1978. by Service EmployeesUnion No. 50 of the Service Employees InternationalUnion, AFL CIO-CLC (Union). The complaint, asamended. alleges Birch Tree Number One, Incorporated,d/b/a Birch View Manor (Respondent), violated Section8(a)(I) and (3) of the National labor Relations Act, asamended (Act). Pursuant to a petition filed b Daniel L.Moody an election was conducted on May I I,. 1978. Subse-quently, the Regional Director determined that the resultsof that election were inconclusive inasmuch as the chal-lenged ballots of two of the alleged discriminatees in Case243 NLRB No. 87495 DECISIONS OF NATIONAl. LABOR RELATIONS BOARD14-CA- 11490 were determinative, and he ordered consoli-dation of these two cases for hearing before an administra-tive law judge.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs, which have been care-fully considered, were filed on behalf of the General Coun-sel, Respondent, and the Union.Upon the entire record' and from my observation of thewitnesses and their demeanor, I make the following:third alleged discriminatee, Denise Bradford,' was deniedreinstatement from September 2, 1978. and suspended byletter dated September 7, 1978, due to alleged "acts againstan employee of Birch View Manor at the time you were onstrike."The complaint also alleges that Respondent, through itsadministrator, threatened an employee that it had advisedits supervisor to "ride" the employees that had participatedin the strike.4IV. (ON('I.USI()NSFINDINGS AND CO)N('I.!SIO(NSI. COMMERCERespondent is, and at all times material herein has been,a corporation doing business at Birchtree, Missouri, whereit is engaged in the operation of a nursing care facility.During the year ending June 30, 1978, which period isrepresentative of all times material herein. Respondent, inthe course and conduct of its business operations, derivedgross revenues in excess of $250,000. It purchased andcaused to be transported and delivered at its Birchtree, Mis-souri, place of business goods and materials valued in ex-cess of $5,000, of which goods and materials valued in ex-cess of $5,000 were transported and delivered to its place ofbusiness at Birchtree, Missouri. directly from points locatedoutside the State of Missouri.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. LABOR OR(IANIZAI()NService Employees Union Local No. 50 of the ServiceEmployees International Union, AFL-CIO CLC, is, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR l.ABOR PRA('It('ESOn December 9, 1977, certain employees of Respondentrepresented by the Union engaged in an economic strike.2That strike continued until February 21, 1978, when theUnion unconditionally offered to return the employees towork. All the striking employees with the exception of thethree alleged discriminatees were eventually reinstated oroffered reinstatement by Respondent. Two of the allegeddiscriminatees, Leota Schrest and Barbara Kay Moore,were discharged by letters dated March 8, 1978, for alleged"Striker misconduct during the term of the strike." TheI Respondent's motion to correct the transcript, made in its brief, isgranted.2 On December 11, 1977, a restraining order was issued against the Unionand certain striking employees including Leota Sechrest and Kay Moore bythe Shannon County Circuit Court. That order was amended by the court onDecember 20, 1977, to prohibit picketing in a manner to prevent ingress andegress, parking vehicles in a manner to obstruct traffic, and picketing bymore than two persons.A. The 8(a)(3) AllegalionsThe issue presented is whether Respondent, by terminat-ing two employees and failing to reinstate a third fobr activi-ties allegedly committed during an economic strike, vio-lated the Act.An employer who refuses to reinstate a striker on thebasis of misconduct occurring at or even away from thepicket line need only show evidence of its good-faith beliefthat the employees engaged in such misconduct. Upon suchshowing, the General Counsel then has the burden of show-ing that the striking employees did not, in fact, engage inthe alleged misconduct.'Respondent admitted that its employees, including thealleged discriminatees engaged in an economic strike. Em-ployees involved in an economic strike are engaged in pro-tected concerted activity and, absent a showing of somenonviolative motivation such as employee misconduct, ac-tions by an employer against those employees would beinherently destructive of Section 7 rights. See N.L.R.B. v.Great Dane Trailers, Inc.. 388 U.S. 26 (1967); N.L.R.B. v.Fleet wood Trader (o., 389 U.S. 375 11967).1. he "good-faith" questionTherefore. my analysis must start with a determination ofwhether Respondent acted in "good faith" in dischargingand suspending the alleged discriminatees. In consideringthat issue, I have considered whether the allegations, asreported, were worthy of belief and whether they rose to thelevel which would justify the disciplinary actions taken byRespondent.I am convinced, on the basis of the record, that the var-ious allegations against Moore, Sechrest, and Bradfordwere worthy of belief. The evidence reflects that all therelevant incidents' were promptly reported to Respondent.Also, all of the incidents resulted in charges in state courts'Although Denise Bradford was not specifically alleged as an 8(aK31 dis-criminalee in the charge. Respondent has not objected to her inclusion in thecomplaint. and the allegations regarding Bradford were fully litigated at thehearing.' Another 8(aX I) allegation was dismissed at the beginning of the hearingpursuant to motion of Respondent after counsel foIbr General Counsel an-nounced that he would not submit evidence as to that particular allegation.Rubin Brothers Footwear, Inc., 99 NLRB 610, 611 (19521; NL.R.B. v.Burnup & Sims. 379 U.S. 21 (1964): Associated Grocers of New England, Inc.,227 NLRB 1200 (1977).6 Moore was discharged because of a December 9. 1977. incident; Sechrestwas discharged because of a December 25. 1977. incident: and Bradford wasdenied reinstatement and suspended because of a February 2, 1978, incident.496 BIRCH VIEW MANORagainst each of the alleged discriminatees prior to Respon-dent taking its actions against them. There is nothing in therecord with demonstrates that Respondent should haveconcluded that any of the reported incidents were withoutfoundation in fact. General Counsel contends that becauseof an alleged 8(aX 1) violation Respondent was not acting ingood faith. As shown hereafter. I find that Respondent didindeed violate Section 8(a)( I) during August 1978. How-ever. I specifically reject General Counsel's argument thatthat violation demonstrates Respondent was not acting ingood faith in its actions against the alleged discriminatees.Respondent's 8(a)(I) activity establishes, at least to somedegree. its union animus. The question must remain. how-ever, does this demonstration of animus establish that Re-spondent was not acting in good faith when it disciplinedMoore, Sechrest, and Bradford. At the time of its disciplin-ary actions the strike had ended. Nevertheless, Respondentwas aware when it disciplined Moore and Sechrest thateach had been found guilty of traffic violations stemmingfrom their alleged actions against nonstriking employees.Since the evidence does not reflect any disparity in treat-ment against nonstrikers, or that the evidence againstMoore and Sechrest was fabricated or exaggerated with Re-spondent's knowledge, I am unable to find that Respondentaltered its planned course of action because of antiunionmotivation.Also, as to Bradford, the evidence does not reflect thatRespondent, by acting on its information regarding the al-leged February 2 incident, permitted its union animus toalter action it would have otherwise taken. In that regard. Ido consider that the action against Bradford preceded anyfindings in state court. However. I am influenced by the factthat the allegations regarding the February 2, matter reflectfar more serious activity than those earlier allegations re-garding Moore and Sechrest. Nevertheless, due to the factthat no court had reached a decision on the charges stem-ming from that incident, the disciplinary action againstBradford was not as permanent as those taken againstMoore and Sechrest. Therefore, I find that the evidenceupon which Respondent based its discipline of Moore.Sechrest, and Bradford, was worthy of belief and was notthe result of union animus.The next question is whether, upon the evidence pre-sented against the alleged discriminatees, Respondent wasjustified in discharging and refusing to reinstate them.2. The December 9, 1977. incidentOn the first day of the strike, Opal Bryan (Rothwell). asupervisor. and Janice Miller, a nonstriking employee, leftwork at 3 p.m., the end of their shift. As they drove awaythey were followed by a car driven by striking employeeBarbara Kay Moore and containing strikers Denise Brad-ford and Leota Sechrest. Rothwell testified that she wasdriving with Janice Miller, her passenger. As she drove outof the nursing home parking area Rothwell noticed Moore.Sechrest, and Bradford getting into a car. Rothwell waitedat the exit of the parking area for Moore to proceed ahead,but Moore waited until Rothwell pulled out and then shefollowed behind Rothwell down the service road towardHighway 60. When Rothwell turned west on Highway 60./the Moore car followed. Rothwell testified that Moorepulled her vehicle up to a point where she felt that Moorewas going to ram her car before they reached the intersec-tion of the service road and Highway 60. Thereafter. Moorefollowed closely behind Rothwell's car for approximately 4miles at speeds of 50 to 55 miles per hour until Rothwellpulled off at Searcy's store On two or three occasionsMoore pulled up to what seemed to Rothwell to be "a lootor maybe closer" to Rothwell's rear bumper. On two occa-sions Moore pulled out into the passing lane and up along-side Rothwell's car. On those occasions Moore pulled overpartly into Rothwell's lane and. on one occasion, forcedRothwell onto the shoulder of the road. On the other occa-sion Moore had to pull back behind Rothwell's car as anoncoming car approached. Upon arriving at Searcy's storeRothwell pulled off and called over Vivian Mason who wasparked there. told Mason what had happened, and askedher to call the nursing home and tell Helen Hickinbothamor Mr. Jackson that they needed help. When Rothwellpulled off at Searcy's Moore also pulled off and parkedimmediately behind Rothwell. No one got out of either car.Subsequently, Rothwell pulled away from Searcy's andcontinued to the town of Mountain View. Moore alsopulled away but did not follow Rothwell. Instead, Moorepulled off down the old Highway 60 also in the direction ofMountain View. When Rothwell arrived at "Berner-Bankscorner" in Mountain View, a 4-way stop, she again metMoore. Thereafter. Moore pulled in behind Rothwell andfollowed her some 5 or 10 minutes through Mountain View.Rothwell tried and succeeded in losing Moore occasionally,but Moore would pick her up again. Rothwell pulled intothe Mountain View police station upon seeing a police carand reported the incident.Janice Miller, who is no longer employed by Respondent,also testified. Miller testified that she was a member of theUnion until the day before the strike when she mailed herresignation. Miller testified that she was one of only twoemployees that refused to honor the December 9 picketline. Miller's account of the December 9 incident involvingMoore. Sechrest, and Bradford was substantially in accordwith Rothwell's testimony.3. The December 25. 1977, incidentBarbara Reed testified that she was employed by Re-spondent as a nurse's aid from December 22, 1977. duringthe strike until May 22, 1978. At the time of the hearingReed was no longer employed by Respondent. She nowlives approximately 110 miles from Birchtree.Reed testified that as she was leaving the nursing homeafter work at 3 p.m. on December 25 she was followed by abrown Plymouth as she proceeded east on Highway 60from Birchtree. Reed later identified the driver of the brownPlymouth as Leota Sechrest. As she approached a cautionlight on Highway 60 at the edge of Birchtree. Sechrestpassed her in a no-passing zone and pulled back sharply inI personally observed that Highway 60 is a rural paved highway trans-versing a sparsel5populated area fior several miles. both east and west ofBirchtree. Misslurl.497 DECISIONS ()1 NATIONAL. LABOR RELATIONS BOARI)front of Reed. forcing Reed to hit her brakes. hereafter,Sechrest pulled off the road and allowed Reed to pass.Sechrest then pulled back in behind Reed.After following Reed for a while, Sechrest pulled into thepassing lane alongside Reed's car. Sechrest proceededalongside Reed's car for "a mile or a mile and a fourth" andon three or four occasions pulled over the dividing linetoward Reed's car. Sechrest then pulled back behind Reed.followed her for another I to 1-1/2 miles. and she pulledoff.Two other witnesses, T'Ferry Lawson and Robert Smother-man, who were not employees of Respondent, testified thatthey followed Sechrest as she left the nursing home behindReed's car. Smotherman testified that they followed Sech-rest because "we figured they would do something."While Lawson's testimony substantially corroboratedReed's, there were some differences in their testimonies.Lawson recalled Sechrest trying to pass Reed more thanonce. He observed Sechrest pulling over toward Reed onseveral occasions while driving alongside Reed, but he wasnot sure whether Sechrest crossed the dividing line intoReed's lane on those occasions.Smotherman's testimony also corroborated Reed's.Smotherman testified that Sechrest did "weave over a little"toward Reed on several occasions, but that action did notcause Reed to swerve away.4. The February 2, 1978. incidentJanice Miller testified that before daylight on February 2,as she was leaving her rural home to go to work, she wasattacked by three women. Miller identified two of thewomen as Barbara Kay Moore and Denise Bradford.Miller testified that she was beaten on the face and kickedin the ribs after being knocked to the ground. SheriffChester Hawkins testified that Miller's face was noticablydamaged when he interviewed her on the morning of Feb-ruary 2. Miller's automobile was also damaged by the threewomen. The windshield and a headlight were broken.Barbara Kay Moore and Leota Sechrest were subse-quently convicted in magistrate court for traffic offensesarising out of the December 9 and 25 incidents, respec-tively. They have appealed those convictions and are await-ing trial de novo, in circuit court. Both Moore and DeniseBradford have been charged with offenses arising out of theFebruary 2 incident and are awaiting trial.Respondent discharged Moore and Sechrest immediatelyupon learning of their March 7, 1978, convictions in magis-trate court.8Respondent conceded that it would have re-hired Bradford on September 2, 1978, but for its informa-tion that she was involved in the alleged February 2incident. Shortly thereafter, on September 7, it notifiedBradford of her suspension pending the outcome of pro-ceedings against her in circuit court.The Board, in deciding question of misconducts, has con-sidered whether the conduct in question was so flagrant orI In determining whether the alleged conduct of Moore, Sechrest. andBradford justified disciplinary actions, I have placed no reliance on statecourt findings or proceedings. W. C McQuaide, In(., 220 NIRB 593, 594(1975).egregious as to require subordination of the employees' pro-tected rights in order to vindicate the broader interest ofsociety as a whole. See W ('. McQuaide, Inc., 220 NLRB593. 594 (1975): cf. Associaled (rocerv o/ Ne'w England, 227NLRB 1200.The Board, in McQuide, vupra. held that mere verbalabusive language and threats not accompanied by anyphysical acts or gestures that would provide added empha-sis or meaning to the words are not a sufficient basis to denyreinstatement after a strike. However, physical assault andconduct that gives threats a sense of immediacy and cre-dence would justify a refusal to reinstate.I am convinced that Respondent's discipline of Moore,Sechrest. and Bradford was justified on the basis of thereports it received. Although the December incidents in-volving Moore and Sechrest did not result in injury or prop-erty damage, the evidence presented in Respondent's caseclearly reflects that those actions were calculated to haveand did have the effect of placing nonstriking employeesand others in fear of imminent injury to themselves. Fur-thermore, the manner in which Moore and Sechrest alleg-edly operated their automobile on those occasions placedeveryone involved in a situation where serious injury couldhave easily resulted. 'The evidence demonstrates that Re-spondent received reports that the alleged February 2 inci-dent resulted in personal injury and property damage tononstriking employee Miller.Therefore, the evidence demonstrates that Respondentwas acting in good faith when it discharged Moore andSechrest and refused to rehire Bradford.5. The General Counsel's evidenceRemaining is the question of whether the General Coun-sel proved that the alleged discriminatees did not actuallyengage in misconduct.9Moore admitted that she followed Opal Bryan (Roth-well) on December 9. and that Janice Miller was with Roth-well. Leota Sechrest and Denise Bradford were riding withMoore. However. Moore contended that she got no closerthan four or five car lengths behind Rothwell's car, and shenever pulled out to pass. Moore also contended that she didnot follow Rothwell and Miller through Mountain View.Moore admitted pulling off at Searcy's behind Rothwell.but contended that she did so 15 feet away. When askedwhy she pulled off at Searcy's behind Rothwell, Moore re-plied, "because she was acting very strange." Moore admit-ted that no one got out of her car at Searcy's. She remainedparked at Searcy's until Rothwell left. Then Moore left,taking a different route into Mountain View. Leota Sechrestand Denise Bradford testified about this same incident.Their testimonies were similar to Moore's.Leota Sechrest admitted that she drove to the nursinghome at about 3 p.m. on December 25, did not get out ofthe car, but immediately turned and drove away towardBartlett. Sechrest testified that she started to Bartlett to takeher niece to see a boyfriend. It was not until she was "down' Since the General Counsel's evidence did not include a denial by Brad-ford or Moore of Miller's allegation that they attacked her on February 2 Ifind General Counsel failed to disprove that instance of alleged misconduct.498 BIRCH VIEW MANORthe road a ways" that Sechrest noticed Barbara Reedahead. Sechrest also noticed a pickup containing RobertSmotherman and Terry Lawson behind her. Sechrest triedto pass Reed on two occasions, but Reed pulled over acrossthe center line and prevented her passing. Sechrest deniedpulling alongside Reed or that she tried to run Reed off theroad. Sechrest's passengers, lSeona Sechrest. Julie Sechrest.and Tammy Sechrest also testified regarding the December25 incident.Neither Bradford nor Moore denied the testimony of Ja-nice Miller regarding the alleged incident of February 2.1978.After observing the demeanor of General Counsel's wit-nesses and considering their testimonies. I conclude thatGeneral Counsel has not proved that Moore. Sechrest, andBradford did not engage in the alleged misconduct.Leota Sechrest was admittedly involved in both the De-cember incidents. Although she did not admit any intent tofollow nonstriking employees, her testimony and commonlogic would suggest otherwise. On direct examination Sech-rest testified that she did not notice Barbara Reed ahead ofher on December 25 until they were down the road. How-ever, on cross-examination Sechrest admitted that she metReed when she was coming down the hill near the nursinghome, and she had to turn around to follow Reed down theservice road. Also Sechrest testified that her only reason forbeing on the road behind Reed was to take her niece to aboyfriend's home in Bartlett. When confronted with thefact that she passed the Bartlett turnoff without turning,Sechrest could offer no explanation of why she continued tofollow Reed. When asked why she was following one carlength behind Reed at a high rate of speed, Sechrest's wasable to respond simply, "I don't know really. We just got inbehind her."I found that Leota Sechrest's testimony also failed tosquare with logic regarding the December 9 incident. Sheadmitted that she, Bradford, and Moore left the picket lineon the first day of the strike and recognized that one of onlytwo bargaining unit employees that had crossed the picketline that day was riding in the car immediately in front ofthem. Sechrest noticed Miller and Rothwell when Rothwellstarted slowing down and then speeding up. Nevertheless,according to Sechrest's testimony, there was no discussionof Miller working during the strike. Furthermore, accordingto Sechrest, there was no discussion as they pulled off atSearcy's as to why they were stopping there.Bradford and Moore, who were present throughout Sech-rest's testimony,.°also testified that there was no discussionof Janice Miller as they followed Miller and Rothwell.Both Bradford and Moore appeared to change their testi-monies from that in their affidavits as to when they firstrecognized Rothwell and Miller on December 9. In her affi-davit Bradford stated that Sechrest got in the car with herand Moore just about the time Bryan (Rothwell) and Millerwere getting into their car. Moore stated in her affidavitthat nonstriking employees Opal Bryan (Rothwell) and Ja-nice Miller pulled out of the nursing home parking lot inBryan's car as Sechrest was getting in her car. However,after hearing Leota Sechrest's testimony regarding whenHO No motion was made to place witnesses under he rule of sequestration.she recognized Rothwell and Miller, Bradford and Mooreappeared to alter their testimonies to more closely supportSechrest. Bradford's and Moore's explanation that their af-fidavits reflected what they assumed to be correct lends fur-ther support to the inference that they were collectively ad-justing their testimonies to support each other.Leota Sechrest's sister Leona testified regarding the De-cember 25 incident. Leona Sechrest testified in full supportof the earlier testimony of Leota. Although she admittedfollowing one car length behind Barbara Reed at 50 to 55miles per hour and that they were blocked from passing byReed, she contended there was no discussion of why Leotawas trying to pass Reed. Leona Sechrest also testified thatthere was no discussion as to whether they should return toBartlett after they passed the Bartlett turnoff.Julie Sechrest, Leona's daughter, also testified about theDecember 25 incident, as did Leota's daughter Tammy.Leota. Leona, and three of their daughters were all in Leo-ta's car that day. Julie testified that they followed BarbaraReed for about 2 or 3 miles, one to two car lengths behindand tried twice to pass Reed. Although they were blockedfrom passing by Reed moving to cut them off, Julie recalledno discussion of what was occurring other than Leona andLeota commenting that Barbara Reed was driving the car.Julie admitted stating in her affidavit that they were along-side Reed's car when Reed pulled over into their lane.However, at trial she testified that she really meant theywere getting close. maybe 3 or 4 feet behind Reed. Julieadmitted testifying in her affidavit that they were in thepassing lane on one occasion for one-half of a mile to Imile. Tammy Sechrest, a striking employee, testified in fullsupport of her mother. Tammy testified that they were pastthe Bartlett turnoff on the second occasion they' tried topass Barbara Reed. No explanation was ever given as towhy Leota Seclrest was in such a rush after passing theturnoff to her intended destination. Tammy testified in heraffidavit that the statement that they were in the passinglane for I-1/2 miles, was incorrect, because she did notknow how far I mile was. At the time of the hearing, Tam-my was 18 years old, possessed a drivers license, and wasemployed.In comparing the versions of the two December inci-dents, I note that neither Janice Miller nor Barbara Reed isnow employed by Respondent. Much of Mil!er's testimonystands undenied. Both Miller and Reed appeared straight-forward and candid in their testimonies. On the other hand,I find the testimonies of General Counsel's witnesses notedabove demonstrate a common effort to adjust their testimo-nies to suit the situation. I do not credit the testimonies ofMoore, Bradford, or any of the Sechrests to the extent theyconflict with the testimonies of Miller and Reed. Therefore,I have determined that the evidence does not satisfy theburden required of General Counsel. The General Counselhas failed to prove that the alleged discriminatees did notengage in misconduct. I shall recommend that the 8(a)(3)allegations of the complaint be dismissed" and the chal-" In view of my finding, I do not reach Respondent's alternate argumentthat Moore. by engaging in the February 2 attack on Janice Miller. forfeitedany right to reinstatement, However, I credit the undenied testimony ofMiller that Moore and Bradford were two of her attackers.499 I)E('ISIONS OF NATIONAI LABOR RATIONS BOARI)lenges to the ballots of Leota Sechrest and Barbara KayMoore be sustained.2B. The 8(a)(I) AllegationMiss (lenna Cafiourek testified that she had an Augustconversation at the office with Administrator Jackson. ('a-fourek had earlier written a letter of complaint aboutcharge nurse Pat Burris. During the conversation withJackson she was asked if, when she wrote the letter, sheknew that Jackson had told Pat Burris to ride the strikers.When Cafourek replied no, Jackson said, "Well I did. Butyou're not a striker so you don't have nothing to worryabout."Administrator Jackson denied making the above state-ments. I found Miss Cafourek to be a direct and candidwitness. Her demeanor and testimony demonstrated thatshe was not interested in advancing the Union's position.She was employed by Respondent on a part-time basis atthe time of the hearing and was first employed during thestrike. Her responses to questions during cross-examinationindicated a willingness to respond truthfully even thoughher answer would aid Respondent. I found Mr. Jackson tobe too interested in responding in a manner that assistedRespondent's position. He very positively testified that allthe striking employees that had not returned, exceptingonly the alleged discriminatees received more than one offerto return to work. However, when confronted with a spe-cific name, he first responded that her offer may have oc-curred prior to the time he came. Later Jackson admittedthat the named person was not given a second offer to re-turn to work. Therefore, I credit the testimony of Miss Ca-fourek and discredit that of Mr. Jackson to the extent theyconflict. I find Jackson's statement to Cafourek violatesSection 8(a)(I)."V. THE CHttALLENGED BALLO)SFor the reasons discussed above. I recommend that thechallenges to the ballots of Barbara Moore and Leota Sech-rest be sustained.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Service and Hospital Employees Union Local No. 50of the Service Employees International Union, AFL-CIO-" The Union argues, over General Counsel's objection, that Respondentcondoned the misconduct of the alleged discriminatees. In view of the Gen-eral Counsel's opposition, I am without authority to consider the Union'sargument, and I so rule. Winn-Dixie Stores, Inc., 224 NLRB 1418 (1976).However, had I been in position to consider the condonation argument, Iwould have found no condonation occurred. The "Return to Work" provi-sion of the March 6, 1978, collective-bargaining agreement is clear and un-ambiguous on Respondent's authority to discipline strikers for misconductand is therefore not subject clarification by oral testimony. That provisionstates in part: "Any replaced striker determined by the Company to haveharassed any economic replacement shall be subject to discipline. up to andincluding discharge, and the same apply to replacements who harass return-ing strikers."i1 I find a violation even though the evidence indicates that the conversa-tion occurred in August rather than on July 24 as alleged.CIC, is a labor organization within the meaning of Section2(5) of the Act.3. By telling its employee that its supervisor had beeninstructed to ride strikers Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)( I ) of theAct.4. Respondent did not violate Section 8(a)( I ) of the Actby conduct alleged in paragraph 6,B, of the complaint orSection 8(a)( I ) or (3) of the Act by conduct alleged in para-graphs 7 and 9 of the complaint.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.TIl RMEII)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(1) of the ct, Ishall recommend that it be ordered to cease and desisttherefrom and take certain affirmative actions designed toeffectuate the policies of the Act.I recommend that the allegations of the complaint thatwere not proved be dismissed.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'4The Respondent. Birch Tree Number One, Incorporated.d/b/a Birch View Manor, Birchtree, Missouri, its officers,agents, successors, and assigns, shall:I. Cease and desist from interfering with, restraining,and coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act in violation ofSection 8(a)( ) of the Act by telling its employee that itssupervisor had been instructed to ride strikers.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its Birchtree. Missouri, operations copies ofthe attached notice marked "Appendix."' Copies of the at-tached notice, on forms provided by the Regional Directorfor Region 14, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees customarilyare posted. Reasonable steps shall be taken by Respondentto insure that the notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.t1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'5 In the event that this Order is enforced by a Judgment of a UnitedSltates court of appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States C ourt of Appeals Enforcing an Order of the Na-tional abor Relations Board."500